Fourth Court of Appeals
                                    San Antonio, Texas
                                            July 1, 2016

                                       No. 04-16-00025-CV

                            Beatrice VASQUEZ & Darryl De La Cruz,
                                         Appellants

                                                 v.

OLD AUSTIN ROAD LAND TRUST, Joseph Anthony Pizzini Individually and as Trustee of
                 Old Austin Road Land Trust, & John Price,
                                Appellees

                   From the 438th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2015-CI-20809
                         Honorable David A. Canales, Judge Presiding


                                          ORDER
       After this court granted Appellants’ first motion for extension of time to file their brief, it
was due on June 21, 2016. On June 29, 2016, Appellants filed an unopposed second motion for
extension of time to file their brief until June 29, 2016, and Appellants filed their brief.
Appellants’ motion is GRANTED; Appellants’ brief is deemed timely filed. See Tex. R. App. P.
38.6(d).

                                                      _________________________________
                                                      Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of July, 2016.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court